Citation Nr: 0908020	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 21, 
2003 for the award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board observes that the Veteran was furnished a statement 
of the case in 
May 2004 on the issue of entitlement to an effective date 
earlier than February 21, 2003 for the award of service 
connection for PTSD, as well as statements of the case in 
February 2004 on the issues of entitlement to an effective 
date earlier than July 7, 2003 for the award of service 
connection for postoperative residuals of adenocarcinoma of 
the prostate and entitlement to a higher initial evaluation 
for PTSD.  The Veteran's substantive appeal was received in 
June 2004.  Therein the Veteran reported a positive response 
to the inquiry as to whether he wanted to appeal all of the 
issues listed on the statement of the case provided to him, 
but he confined his argument to the issue of entitlement to 
an earlier effective date in the PTSD claim.  

In June 2006, the Board remanded the case, in part, for a 
clarification of the 
issues for which the Veteran is seeking appellate review.  In 
response to letters mailed to the Veteran in September 2006 
and February 2007, he indicated in a February 2007 letter 
that he was only seeking "retroactive compensation for PTSD 
from July 7, 2003 [sic] to July 7, 2002 [sic]" (i.e., an 
earlier effective date in the PTSD claim).  Thereafter, the 
Appeals Management Center (AMC) conducted further evidentiary 
development, re-adjudicated, and issued a supplemental 
statement of the case in December 2008 on the issues of 
entitlement to an earlier effective date in the prostate 
cancer claim and entitlement to a higher evaluation 
for PTSD.  Notwithstanding the foregoing action, the Board 
finds it does not have jurisdiction to review these issues as 
upon clarification of a substantive appeal that did not set 
out specific arguments on all the appealable issues, the 
Veteran indicated that he was only seeking appellate review 
with respect to the effective date assigned his award of 
service connection for PTSD.  See 38 U.S.C.A. § 7105(d)(3)-
(5) (West 2002); 38 C.F.R. § 20.202 (2008).  Thus, the 
Board's review is limited to this issue.   

The Veteran, however, filed a new claim for an increased 
rating for service connected PTSD in November 2007.  The 
Veteran is entitled to a rating decision on this new claim 
notwithstanding the issuance of the December 2008 
supplemental statement of the case.  Accordingly, this matter 
is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  On February 21, 2003, VA received the Veteran's original 
claim of entitlement to service connection for PTSD; in a 
June 2003 rating decision, the RO granted service connection 
for PTSD, effective from February 21, 2003.

2.  The record reflects that the Veteran did not meet all the 
eligibility criteria for the establishment of service 
connection for PTSD as of April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 21, 
2003 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.114(a), 3.151, 3.155, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in September 2006 and October 2007 letters, the 
AMC provided notice to the Veteran regarding what information 
and evidence is needed to substantiate the claim of 
entitlement to an earlier effective date, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  An August 
2008 letter and the September 2006 and October 2007 letters 
further advised the Veteran how effective dates are assigned, 
and the type evidence which impacts that determination.  The 
claim was last readjudicated in December 2008.

The Veteran is challenging the initial effective date 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008); see 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"). 
Here, the May 2003 VCAA notices that were provided before the 
award of service connection for PTSD were not legally 
sufficient; however, the issuance of the September 2006 and 
October 2007 VCAA notices described above were followed by a 
readjudication of the claim in December 2008 thereby curing 
the defect. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (providing that where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim by 
the RO).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, and VA 
examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, setting forth in 
statements, accompanied by legal research, the reasons he 
believed he was entitled to an earlier effective date.  Thus, 
he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the Veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2008); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2008).

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2008).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. § 
3.114(a)(1).  However, if the claimant requests review of his 
claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request. 38 C.F.R. § 3.114(a)(3) (2008).

If benefits are awarded pursuant to a liberalizing law which 
became effective on or after the date of its enactment or 
issuance, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See 38 C.F.R. § 3.114(a) (2008); see also McCay v. Brown, 9 
Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. 
Cir. 1997).  However, that requirement does not apply to 
liberalizing laws with retroactive effective dates.  Id.; see 
also Retroactive Payments Due to a Liberalizing Law or VA 
Issue, 62 Fed. Reg. 17,706 (April 11, 1997).

The Veteran was discharged from service in February 1969.  
His initial claim for compensation benefits for PTSD was 
received by the RO on February 21, 2003.  In a June 2003 
rating decision, service connection was established for PTSD 
effective February 21, 2003.  The Veteran acknowledges that 
his original claim for service connection for PTSD was filed 
on February 21, 2003, but he contends that he is entitled to 
an earlier effective date of February 21, 2002, pursuant to 
38 U.S.C.A. § 5110(g).  He claims he returned home from 
Vietnam "shell-shocked" and his symptoms started in 
Vietnam.  

The Board notes that the addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 
3.114(a).  See VAOPGCPREC 26-97.  An effective date prior to 
the date of claim, however, cannot be assigned under 38 
C.F.R. § 3.114(a) because the Veteran did not meet all the 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD.  
In this regard, the Board observes that the Veteran's service 
treatment records dated from 1966 to 1969 show no psychiatric 
complaints or findings.  A March 1970 Certificate of 
Attending Physician and the July 1970 VA examination report 
are similarly negative.  The record reflects that evidence of 
PTSD is first documented in a VA treatment record dated in 
February 2003.  Although the Veteran contends that he has had 
symptoms since service, the record does not contain evidence 
of any psychiatric disability that would satisfy the 
eligibility criteria for PTSD as of April 1980 and evidence 
that the disorder existed continuously since that time.  As 
such, 38 C.F.R. § 3.114(a) is not applicable to the Veteran's 
case.

In light of the foregoing, as 38 C.F.R. § 3.114 is 
inapplicable to the Veteran's case and he filed no formal or 
informal claim for service connection for PTSD prior to 
February 21, 2003, he has already been given the earliest 
possible effective date for the award of service connection 
for PTSD.  Thus, there is no legal basis for an effective 
date earlier than February 21, 2003, for the award of service 
connection for PTSD.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

An effective date earlier than February 21, 2003, for the 
grant of service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


